DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 30 July 2021, the specification, claims, and abstract were amended. Based on these amendments, the objections to the abstract, specification, and claims, the rejections under 35 U.S.C. 112 and 102, and the double patenting rejections have been withdrawn.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites that, in the parison formation step, the foam parison is pinched between pinchers and sealed before a lower end of the foam parison reaches a lower end of the molding region, and pre-blowing is performed while lowering the pinchers as the lower end of the foam parison is lowered. The prior art neither discloses nor suggests this feature.
The closest prior art is U.S. Patent Application Publication No. 2018/0009152 (“Gomibuchi”), as discussed in the office action of 28 May 2021, and Japanese Patent Application Publication No. JP H05-84811 (“Kohama”), cited in an IDS. In Kohama, a parison is pinched and stretched upwards during pre-blowing, as shown in Figure 3. However, this feature is necessitated by the “upside-down” arrangement of Kohama that purposefully makes use of gravity for achieving the desired result. See paragraphs 9 and 21 of the provided translation. There is nothing to suggest incorporating this feature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 






/John J DeRusso/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774